DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  
1. Examiner recommend changing “;” to “,” at the end of line 12 of claim 12.  
2. In claim 19 line 8, it looks like there are missing words at the end because the limitation says “the comprises”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…wherein the automatic pressure control unit comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electric motor” in both line 3 and line 4.  It’s not clear as to if they refer to the same electric motor.  Examiner recommend applicant to amend this limitation in line 4 to (and for examining purpose, examiner interprets this limitation is) “the electric motor”.
Claim 8 and claim 9 both recites “a position of the OFV”.  It’s not clear as to if they refer to the same position.  Examiner recommend applicant to amend this limitation in claim 9 to (and for examining purpose, examiner interprets this limitation is) “the position of the OFV”.
Claim 12 preamble recites “a cabin pressure”.  However, the body of claim recites “a pressure sense signal from a space with in the aircraft” and “a pressure of the cabin”.  It’s not clear as to if the “space” in the body of claim the same as cabin.  From the disclosure, it looks like the invention only deal with cabin pressure.  Since the preamble only recites one pressure (which is a cabin pressure), examiner interprets that the pressure sense signal is from the cabin and the space is the cabin.  Therefore Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) 
“A device for regulating a cabin pressure on an aircraft, the device comprising:
first circuitry configured to receive a pressure sense signal from a cabin within the aircraft;
…
processing circuitry…configured to
	receiving the pressure sense signal indicating the pressure of the cabin;…”
Claim 12 recites “a motor control signal” in both line 6 and line 11.  It’s not clear as to if they refer to the same motor control signal.  Examiner recommend applicant to amend this limitation in line 11 to (and for examining purpose, examiner interprets this limitation is) “the motor control signal”.
Claim 17 recites “a vehicle cabin” in the preamble.  However claim 17 also recites “a cabin” in line 2.  It’s not clear as to if they refer to the same cabin.  Examiner recommend applicant to amend the limitation in line 2 to (and for examining purpose, examiner interprets this limitation is) “the vehicle cabin”.
Claim 19 recites the limitation "the automatic pressure control unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an automatic pressure control unit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horner (US 6979257).
Regarding claim 1, Horner teaches a cabin air pressure control system, the system comprising:
an outflow valve (OFV) (valve body 316 in outflow unit 112, fig 1 and 3.  Col 6 line 6, “The outflow unit 112 preferably includes a motor and a valve”) configured to release pressure from a cabin;
an electric motor (320, fig 3) configured to control a position of the OFV;
an electric switch (704, fig 7) configured to control the electric motor;
processing circuitry (circuitry in manual control unit 304, fig 3) configured to:
receive a signal indicating a pressure of the cabin (signal from cabin pressure sensor unit 106 in fig 1);
in response to the electric switch being set to a hold position (the toggle switch 704 inherently has to stay at a hold position because it moves between an auto position or a manual position shown in fig 7),
determine a cabin pressure setpoint (col 5 lines 39-40, “the control unit 110 computes a commanded pressure level signal 126”); and control the electric motor (using signal 318, fig 3) to adjust the position of the OFV “to maintain the pressure of the cabin based on the cabin pressure setpoint” (This is intended function).
Regarding claim 2, Horner teaches the processing circuitry is configured to determine the cabin pressure setpoint based on the signal indicating the pressure of the cabin (Fig 1-2 and col 5 lines 34-44, “The cabin pressure level rate of change signal 130 corresponds to a differentiation of the cabin pressure level signal 114 to determine the rate of change over time, and can be a positive rate of change for an increasing cabin pressure over time, or can be a negative rate of change for a decreasing cabin pressure over time…the control unit 110 computes a commanded pressure level signal 126 and a commanded pressure level rate of change signal 128 based on sampling at a second predetermined rate with a period of about 50 milliseconds.”.  The control unit gets signal from sensor 106 constantly and used it to calculate a rate of change in pressure.  Then the control unit uses the rate of change in pressure to compute a commanded pressure level signal, which is the cabin pressure set point.).
Regarding claim 3, Horner teaches the cabin pressure setpoint is based on the signal indicating the pressure of the cabin at a time when the electric switch is set to the hold position (Horner inherently teaches this limitation because the toggle switch stays at a position as shown in fig 7).
Regarding claim 4, Horner teaches an automatic pressure control unit (302, fig 3) comprising second processing circuitry; and a memory (automatic control unit inherently has a circuitry and memory embedded in the circuitry);
wherein the processing circuitry is configured to receive the signal indicating the pressure of the cabin in response to a determination that the automatic pressure control unit has malfunctioned (col 7 lines 19-21, “a plurality of automatic control channel units 302 each providing an automatic outflow control signal 306…in case of failure detection”), wherein the cabin pressure setpoint is based on the pressure of the cabin at a time when the automatic pressure control unit malfunctioned (control unit 110 is capable of calculate cabin pressure setpoint when in manual control mode).
Regarding claim 5, Horner teaches the processing circuitry is configured to determine the cabin pressure setpoint based on a predetermined pressure setpoint (col 4 lines 60-65, “The user interface unit 108…allows commands from a user to select the manual or automatic cabin pressure and dump controls.” This paragraph talks about the user interface allowing users to select cabin pressure control.  By user selecting a cabin pressure control, a predetermined pressure setpoint would be inherently input by the user).
Regarding claim 7, Horner teaches an automatic pressure control unit (302, fig 3) including second processing circuitry and a memory (automatic control unit inherently has a circuitry and memory embedded in the circuitry),
wherein the processing circuitry uses closed loop control independent (see fig 3, manual control and automatic control are separate controls.  Fig 2 shows that control unit has a closed loop control mechanism) from the second processing circuitry to maintain the pressure of the cabin,
and wherein the closed loop control “is configured to maintain the pressure of the cabin at the cabin pressure setpoint based on the signal indicating the pressure of the cabin” (Horner teaches this functional limitation as explained in claim 1).
Regarding claim 10, Horner teaches wherein the cabin air pressure control system is on board an aircraft (see abstract), and wherein the electric switch “is configured such that a flight crew of the aircraft controls the electric switch” (users or flight crew can manually flip the switch shown in fig 7).
Regarding claim 11, Horner teaches wherein the cabin air pressure control system is on board an aircraft (see abstract), and wherein the electric switch “is configured such that the electric switch is only accessible during ground operations” (This intended function.  When to access the electric switch depends on user’s determination).
Regarding claim 12, Horner teaches a device for regulating a cabin pressure on an aircraft, the device comprising:
first circuitry (an inherently provided circuitry portion in manual control unit 304 that receives pressure sensor signal, fig 3) configured to receive a pressure sense signal (signal from cabin pressure sensor unit 106 in fig 1) from a cabin (from cabin) within the aircraft;
motor drive circuitry (an inherently provided circuitry portion of manual control unit 304 that sends signal 318 in fig 3) configured to control the position of an electric motor (320, fig 3), wherein the electric motor controls a position of an outflow valve (OFV) (valve body 316 in outflow unit 112, fig 1 and 3.  Col 6 line 6, “The outflow unit 112 preferably includes a motor and a valve”);
second circuitry (an inherently provided circuitry portion in manual control unit 304 that receives switch signal) configured to receive a motor control signal (signal from switch 704, fig 7) from an electric switch (704, fig 7);
processing circuitry (an inherently provided calculation/comparison circuitry portion in manual control unit 304) operatively connected to a memory (control unit inherently has a memory); the processing circuitry configured to:
receive the pressure sense signal indicating the pressure of the cabin;
in response to receiving the motor control signal from the electric switch indicating a hold position (the toggle switch 704 inherently has to stay at a hold position because it moves between an auto position or a manual position shown in fig 7);
determine a cabin pressure setpoint (col 5 lines 39-40, “the control unit 110 computes a commanded pressure level signal 126”);
control the electric motor (using signal 318, fig 3) to adjust the position of the OFV “to maintain the cabin pressure on the aircraft based on the cabin pressure setpoint” (This is intended function).
Regarding claim 13, Horner teaches the processing circuitry is configured to determine the cabin pressure setpoint based on the signal indicating the pressure of the cabin (Fig 1-2 and col 5 lines 34-44, “The cabin pressure level rate of change signal 130 corresponds to a differentiation of the cabin pressure level signal 114 to determine the rate of change over time, and can be a positive rate of change for an increasing cabin pressure over time, or can be a negative rate of change for a decreasing cabin pressure over time…the control unit 110 computes a commanded pressure level signal 126 and a commanded pressure level rate of change signal 128 based on sampling at a second predetermined rate with a period of about 50 milliseconds.”.  The control unit gets signal from sensor 106 constantly and used it to calculate a rate of change in pressure.  Then the control unit uses the rate of change in pressure to compute a commanded pressure level signal, which is the cabin pressure set point.).
Regarding claim 14, Horner teaches the cabin pressure setpoint is based on the signal indicating the pressure of the cabin at a time when the electric switch is set to the hold position (Horner inherently teaches this limitation because the toggle switch stays at a position as shown in fig 7).
Regarding claim 15, Horner teaches the processing circuitry is configured to determine the cabin pressure setpoint based on a predetermined pressure setpoint (col 4 lines 60-65, “The user interface unit 108…allows commands from a user to select the manual or automatic cabin pressure and dump controls.” This paragraph talks about the user interface allowing users to select cabin pressure control.  By user selecting a cabin pressure control, a predetermined pressure setpoint would be inherently input by the user).
Regarding claim 17, Horner teaches a method for controlling a pressure in a vehicle cabin, the method comprising:
receiving (circuitry inherently can receive signal), by processing circuitry (circuitry in manual control unit 304), a cabin pressure signal (signal from cabin pressure sensor unit 106 in fig 1) indicating a pressure in the cabin;
receiving (circuitry in manual control unit 304 inherently can receive switch signal), by the processing circuitry, an electric motor control signal (from manual switch 704, fig 7);
changing (by sending signal 318, fig 3), by the processing circuitry, a position of an electric motor (320, fig 3) based on the electric motor control signal, wherein the position of the electric motor controls a position of an outflow valve (OFV) (valve body 316 in outflow unit 112, fig 1 and 3.  Col 6 line 6, “The outflow unit 112 preferably includes a motor and a valve”);
in response to receiving a hold position setting (the toggle switch 704 inherently has to stay at a hold position because it moves between an auto position or a manual position shown in fig 7) from the electric motor control signal, determining, by the processing circuitry, a cabin pressure setpoint (col 5 lines 39-40, “the control unit 110 computes a commanded pressure level signal 126”);
controlling (using signal 318, fig 3), by the processing circuitry, the position of the electric motor “to maintain the pressure in the vehicle cabin at the cabin pressure setpoint” (This is intended function).
Regarding claim 18, Horner teaches the cabin pressure setpoint is based on the signal indicating the pressure of the cabin at a time when the electric switch is set to the hold position (Horner inherently teaches this limitation because the toggle switch stays at a position as shown in fig 7).
Regarding claim 19, Horner teaches the method further comprising using, by the processing circuitry a closed loop control (see fig 3, they have separate controls.  Fig 2 shows that control unit has a closed loop control mechanism) to maintain the pressure of the cabin,
wherein the closed loop control is based on comparing the cabin pressure signal indicating the pressure of the cabin to the cabin pressure setpoint (see fig 2 in-cabin pressure 122 and user input/commanded pressure from 108 are sent to control unit),
wherein the processing circuitry is configured to use the closed loop control to maintain the pressure of the cabin in response to an indication of a malfunction in an automatic pressure control unit (302, fig 3) (col 7 lines 19-21, “a plurality of automatic control channel units 302 each providing an automatic outflow control signal 306…in case of failure detection”), wherein the automatic pressure control unit comprises second processing circuitry (control unit inherently has a processing circuitry), and
wherein the closed loop control used by the processing circuitry is independent from the second processing circuitry (see fig 3, manual control and automatic control are separate controls).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,  16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 6979257) in view of Parkin (US 20190106218).
Regarding claims 6 and 16, Horner teaches all the limitations of claims 1 and 11 respectively and the processing circuitry is configured to maintain the pressure of the cabin 
Horner fails to teach a threshold range of the cabin pressure setpoint or limit the cabin pressure from exceeding a pressure threshold.
Parkin teaches a threshold range of a cabin pressure setpoint or limit the cabin pressure from exceeding a pressure threshold (abstract “a controller configured to determine a pressure threshold… based on the cabin pressure level satisfying the  pressure threshold”)
It would have been obvious at the time of filing to modify Horner as taught by Park by allowing users to input a range of pressure threshold in order to allow the pressure control system to operate at desired pressure range.
Regarding claim 20, Horner teaches all the limitations of claim 17.
Horner fails to teach limiting, by the processing circuitry, the pressure in the vehicle cabin from exceeding a pressure threshold.
Parkin teaches limiting (abstract “a controller configured to determine a pressure threshold… based on the cabin pressure level satisfying the  pressure threshold”.  By satisfying a threshold, “limiting” process is inherently performed) by the processing circuitry (by the controller), the pressure in the vehicle cabin from exceeding a pressure threshold.
It would have been obvious at the time of filing to modify Horner as taught by Park by allowing users to input a range of pressure threshold in order to allow the pressure control system to operate at desired pressure range.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 6979257.  Hereinafter Horner ‘257.) in view of Horner (US 8694181.  Hereinafter Horner ‘181).
Regarding claim 8, Horner ‘257 teaches all the limitations of claim 1.
Horner ‘257 fails to teach the processing circuitry is configured to determine a position of the OFV and to execute the closed loop control based on the position of the OFV.
Horner ‘181 teaches a processing circuitry (in control unit 128, fig 1) is configured to determine a position of the OFV (using valve position sensor 150, fig 1).
It would have been obvious at the time of filing to modify Horner ‘257 as taught by Horner ‘181 by using a valve position sensor in order to allow users to monitor the position of outflow valve and see if the outflow valve operates normally.
As combined, the combination teaches the processing circuitry execute the closed loop control based on the position of the OFV (Horner ‘257 teaches a closed loop control using a controller in communication with a sensor and the controller operates the outflow valve.  Horner ‘181 teaches valve position sensor in communication with a controller.  Therefore the combination teaches this limitation.)
Regarding claim 9, Horner ‘257 in view of Horner ‘181 teaches valve position circuitry configured to determine a position of the OFV (controller of Horner ‘181 inherently has circuitry to analyze the sensor signal from the valve position sensor), wherein the processing circuitry is configured to receive a signal (from sensor 150 of Horner ‘181 ) indicating the position of the OFV from the valve position circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762